           Case 2:18-cv-02213-APG-PAL Document 7 Filed 03/08/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 Nevada Bar Number 13644

 4 TROY K. FLAKE
   Assistant United States Attorney
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Troy.Flake@usdoj.gov
 7
   Attorneys for the United States
 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11

12 SAFWAT AHMED MUHI AL BAALI,                       Case No. 2:18-cv-02213-APG-PAL

13                 Plaintiff,

14          v.                                       STIPULATION FOR EXTENSION OF
                                                          TIME TO FILE ANSWER
15 KRISTJEN NIELSEN, in her official                         (Second Request)
   capacity as Secretary of Homeland Security,
16 U.S. DEPARTMENT OF HOMELAND
   SECURITY, LEE CISSNA, in his official
17 capacity as Directory of U.S. Citizenship
   and Immigration Services, U.S.
18 CITIZENSHIP AND IMMIGRATION
   SERVICES, the UNITED STATES OF
19 AMERICA and JOHN DOE 1 through
   XX, inclusive
20
                 Defendants.
21

22

23         Pursuant to Local Rule 6-1, United States of America, on behalf of Federal

24 Defendants, hereby requests a 60-day extension of time to file an answer or otherwise

25 respond to Plaintiff’s Complaint. ECF No. 1. Based on the Court’s order granting the

26 parties’ first stipulation for an extension of time to answer, the deadline to answer or

27 otherwise respond to the complaint is March 13, 2019. ECF No. 6.

28         The United States Custom and Immigration Service has requested additional
             Case 2:18-cv-02213-APG-PAL Document 7 Filed 03/08/19 Page 2 of 2



 1   information from the Plaintiff as part of the underlying administrative process at issue in

 2   this case. Plaintiff’s response to this information may impact the relief requested in this

 3   case. Both parties agree that an extension of the deadline for the United States to respond

 4   would be efficient under the circumstances.

 5           This stipulation is not sought for purposes of delay or any other improper purposes.

 6   It is the first stipulation for an extension of time to file a response.

 7           WHEREFORE, the parties respectfully request this stipulation be granted and that

 8   the answer or other response be made due by May 13, 2019.

 9           Respectfully submitted this 8th day of March 2019.

10
      REZA ATHARI & ASSOCIATES                             NICHOLAS A. TRUTANICH
11                                                         United States Attorney
12
       /s/ Luther Snavely                                   /s/ Troy K. Flake
13    LUTHER SNAVELY, ESQ.                                 TROY K. FLAKE
      3365 Pepper Lane, Suite 102                          Assistant United States Attorney
14    Las Vegas, NV 89120
                                                           Attorneys for the United States
15    Attorneys for Plaintiff
16

17

18

19
                                                     IT IS SO ORDERED:
20

21

22
                                                     UNITED STATES DISTRICT JUDGE
23                                                   UNITED STATES MAGISTRATE JUDGE

24
                                                     DATED:            March 14, 2019
25

26

27

28

                                                       2
